Case 5:20-cv-00406-TJM-TWD Document 1-1 Filed 04/06/20 Page 1 of 4




           EXHIBIT "1"
       Case 5:20-cv-00406-TJM-TWD Document 1-1 Filed 04/06/20 Page 2 of 4




SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF ONONDAGA
 ----------------------------------------------------------------------X

 RICHARD R. CAPOZZA and ANN M. CAPOZZA,                                    Index No. 001160/2020

                                    Plaintiffs,

                           -vs-                                            NOTICE OF NOTICE
                                                                           OF REMOVAL
 TRAVELERS CASUALTY AND SURETY COMPANY,

                                    Defendant.

 ----------------------------------------------------------------------X

        PLEASE TAKE NOTICE, that upon removal of this action by Defendant, The

Automobile Insurance Company of Hartford, Connecticut (“Travelers”), from the Supreme Court

of the State of New York, County of Onondaga to the United States District Court for the Northern

District of New York, a Notice of Removal, a copy of which is annexed hereto as Exhibit A, was

duly filed in the Office of the Clerk of the United States District Court for the Northern District of

New York on April 6, 2020.


Dated: Hartford, Connecticut
       April 6, 2020
                                                          KEANE & ASSOCIATES


                                                    By: _________/s/Meg R. Reid ______________
                                                                   Meg R. Reid
                                                           Attorneys for Defendant
                                                           The Automobile Insurance Company of
                                                           Hartford, Connecticut
                                                           Main: 917.778.6680
                                                           Fax: 844.571-3789
                                                           Email: mrreid@travelers.com

                                                             Please address all correspondence sent by
                                                             mail to:
                                                             P.O. Box 2996
                                                             Hartford, CT 06104-2996
Case 5:20-cv-00406-TJM-TWD Document 1-1 Filed 04/06/20 Page 3 of 4




                                    Physical Address:
                                    485 Lexington Avenue, 6th Floor
                                    New York NY 10017




                                2
      Case 5:20-cv-00406-TJM-TWD Document 1-1 Filed 04/06/20 Page 4 of 4




                                CERTIFICATION OF SERVICE

       I hereby certified that on April 6, 2020 a copy of the foregoing Notice of Notice of

Removal was served in accordance with the Rules of Civil Procedure upon the following parties

and participants via regular mail and email:

       Martin A. Lynn, Esq.
       Lynn Law Firm, LLP
       750 M&T Bank Building
       101 South Salina Street
       Syracuse, NY 13202


                                               __/s/Meg R. Reid________________________
                                               Meg R. Reid




                                                 3
